DETAILED ACTIO

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tapered slit tapered from a center of the deflector toward the outer periphery” (i.e., extending from the center to the outer periphery of the deflector) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretation
The claim limitations are given their broadest reason interpretation consistent with the specification.  The term “adjacent” is given its plain meaning as defined by the dictionary: near.    Dictionary.com.  The specification does not appear to provide any definition/meaning contrary to the dictionary definition.  The term near is a relative/subjective term.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the deflector further has a tapered slit tapered from a center of the deflector toward the outer periphery” in lines 12-13.  The specification discloses tapered slits 25 and 26.  Slits 25 and 26 do not extend from the center of the deflector.  See figure 4.  Therefore, slits 25 and 26 cannot be tapered from a center of the deflector.  The specification does not disclose a tapered slit that extends from the center of the deflector.
Clam 1 recites the limitation “the third straight slit…is the longest of all the slits” in lines 14-16.  The claim requires one slit, which is the third straight slit, that is the longest of all the slits.  The specification discloses two slits 22 that are the longest of the all the slits and the two slits 22 are of equal length.  Therefore, one of the two slits 22 is not longer than the other one of the two slits 22.  There is no single slit that is the longest of all the slits.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 recites the limitation “a tapered slit” in line 12.  It is uncertain whether the “tapered slit” is a double inclusion of one of the plurality of slits.  As currently presented, it appears that claim 1 requires, at a minimum, four slits.
Claim 1 recites the limitation “a third straight slit” in line 13.  It is uncertain whether the claim implies or requires a first straight slit and a second straight slit.  Additionally, it is uncertain whether the “third straight slit” is a double inclusion of one of the plurality of slits.  As currently presented, it appears that claim 1 requires, at a minimum, four slits.
Claim 1 recites the limitation “wherein the third straight slit is provided at a position nearest to a line perpendicularly intersecting a plane” in lines 14-15.  The claim fails to define/provide reference/comparison element for the term “nearest.”
Claim 1 recites the limitation “wherein the third straight slit is provided at a position nearest to a line perpendicularly intersecting a plane in which the pair of arms extend and passing through the center axis of the nozzle” in lines 14-16.  The sentence structure renders the claim indefinite.  The phrase “and passing through the center axis of the nozzle” must refer to the line.  Yet, it is uncertain whether the line merely passes through the center axis of the nozzle or the line perpendicularly passes through the center axis of the nozzle.  The term “passing” mirrors the term “intersecting.”  Therefore, strict sentence structure requires the line to perpendicularly pass through the center axis of the nozzle.
Claim 2 recites the limitation “a first straight slit and a second straight slit.”  It is uncertain whether they are a double inclusion of the “plurality of slits” recited in claim 1.
The term “adjacent” in claim 2 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/distance limited by the claim is uncertain.
The term “adjacent” in claim 3 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for The position/distance limited by the claim is uncertain.
Claim 4 recites the limitation “a plane” in line 2.  It appears to be a double inclusion of the “plane” recited in claim 1.
The term “adjacent” in claim 4 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/distance limited by the claim is uncertain.
The term “adjacent” in claim 5 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/distance limited by the claim is uncertain.
Claim 6 recites the limitation “a second straight slit” in line 2.  It appears to be a double inclusion of the “second straight slit” recited in claim 2.
Claim 6 recites the limitation “a plane” in line 3.  It appears to be a double inclusion of the “plane” recited in claim 1.
The term “adjacent” in claim 6 is a relative term which renders the claim indefinite. The term “adjacent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/distance limited by the claim is uncertain.
Claim 8 recites the limitation “on a side nearer to the center axis.”  The claim provides no reference/comparison point/element.
Claim 10 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  An “arc-shaped end” does not inherently have a single defined diameter.
Claim 11 recites the limitation “on a side nearer to the nozzle.”  The claim provides no reference/comparison point/element.
Claim 11 recites the limitation “a tip” in line 4.  It appears to be a double inclusion of the “tip” recited in claim 1.
The term “proximity” in claim 11 is a relative term which renders the claim indefinite. The term “proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position/distance limited by the claim is uncertain.
Claim 15 recites the limitation “on a side nearer to the nozzle.”  The claim provides no reference/comparison point/element.
Claim 16 recites the limitation “a K factor.”  Neither the specification nor the claims provide a relationship of the “K factor” in terms of flow rate and discharge pressure.
The claims are replete with indefinites.  Limited time for search and examination prohibits a complete editorial review of the claims.  Applicant is required to review and amend ALL of the claims in their entirety to ensure full compliance with 35 U.S.C. 112(b).  Applicant should not misconstrue the lack of art rejection as an indication of allow subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 14 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahila (7,624,812).
Pahila discloses a sprinkler head comprising:
a body 105 having a nozzle 118;
a pair of arms 125;
a columnar boss 130;
an impression screw 210;
a disc-shaped deflector 140;
a plurality of slits 310 (two horizontal slits 310 in figure 3);
a tapered slit 330 (slot 330 shown in figure 3 with center line 340; tapered/angled; the sides of slot 330 are tapered at angle α relative to the radius/diameter of the deflector 140);
a third straight slit 320 (slot 320, e.g., in the upper right quadrant in figure 3) having a constant width;
wherein the third straight slit 320 is provided at a position nearest (the inner end of slot 320 is nearest to line 305 than the two horizontal slits 310 and the one of the slots 330) to a line 305 perpendicularly intersecting a plane (horizontal plane extending into and out of the page in figure 3 and passing through the center of the deflector) in which the pair of arms extend and passing through the center axis of the nozzle, and is the longest of all the slits;
a first straight slit (slot 330 at approximately one o’clock position in figure 3) and a second straight slit (slot 330 at approximately 4 o’clock position in figure 3) having a constant 
wherein the tapered slit is provided adjacent (near) to a plane (horizontal plane into and out of the page in figure 3 and passing through the center of the deflector) in which the pair of arms extend;

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahila (7,624,812) in view of Pahila (6,026,907; cited in the IDS filed on June 12, 2020).
Pahila (7,624,812) discloses the limitations of the claimed invention with the exception of the tapered slit having a width that is smaller than the diameter of an arc shaped end on a side nearer to the center axis of the nozzle.  Doing so is merely a change in shape of the slit.  Pahila (6,026,907) discloses such shaped slit 38.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have changed the shape of the tapered slit in Pahila (7,624,812) to the shape taught in Pahila (6,026,907) to provide desired uniformity of water distribution (Pahila 6,026,907, col. 3, l. 7).
Claim(s) 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahila (7,624,812).
In re Aller, 105 USPQ 233.
Regarding claim 13, Pahila discloses the limitations of the claimed invention with the exception of the tip of the impression screw having a radius of curvature of 2 mm or smaller.  Pahila shows a tip but does not disclose a particular radius of curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a radius of curvature of 2 mm or smaller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 15, Pahila discloses the limitations of the claimed invention with the exception of the outer peripheral end of the boss on the side nearer to the nozzle having a radius of curvature of 1 mm to 3 mm.  Pahila shows an outer peripheral end but does not disclose a particular radius of curvature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a radius of curvature of 1 mm to 3 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In re Aller, 105 USPQ 233.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK